Citation Nr: 1046432	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. C.R.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.


FINDING OF FACT

The Veteran's sleep apnea was not caused or aggravated by his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include 
as secondary to service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2010).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended.  The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization or 
restriction in this appeal.

Service treatment reports are absent for any complaint of, or 
treatment for, sleep disabilities.  In a separation report of 
medical examination from July 1970, the Veteran had normal 
clinical evaluations of all systems, with the exception of a 
notation of a scar on the right corner of the Veteran's mouth.  
In an associated report of medical history, the Veteran himself 
reported that he did not have nor had ever had frequent trouble 
sleeping, providing strong factual evidence against this claim.

These service treatment records, as a whole, are strong evidence 
against the Veteran's claim as they tend to show that the Veteran 
did not have a sleep disability in service.  The complete absence 
of any mention of any of the claimed disability during service is 
evidence against a grant of service connection on a direct basis.

VA outpatient treatment reports indicated that the Veteran 
underwent a sleep study in March 2006.  He was subsequently 
diagnosed with sleep apnea.  This diagnosis came approximately 35 
years after separation from service, weighing heavily against the 
Veteran's claim for service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).

In July 2006, the Veteran was afforded a VA examination.  There, 
the examiner was asked to determine whether the Veteran's sleep 
apnea is related to his service-connected PTSD, specifically, the 
medications that he takes for his PTSD, Celexa and Diazepam.  The 
examiner indicated his review of the claims file, including the 
Veteran's psychiatric treatment.  In particular, the examiner 
noted a psychiatric treatment report from April 2006 where the 
Veteran was cautioned about using Diazepam, as there was 
potential for sedation or worsening of his sleep apnea with 
benzodiazepines.  The Veteran was subsequently assessed with 
severe sleep apnea, poor sleep architecture, and nasal airway 
obstruction.  The examiner indicated that there was no note in 
the Veteran's sleep study, which reported any aggravation or 
cause of the Veteran's sleep apnea through his periodic use of 
benzodiazepines.

Ultimately, the July 2006 examiner stated, "based on a review of 
the veteran's claim file, it is this examiner's opinion that it 
is less likely than not that the veteran's sleep apnea is related 
to or permanently aggravated by the veteran's service-connected 
PTSD and use of medications for treatment of this mental 
condition."  

The examiner goes further to explain that there is no indication 
that the Veteran's use of benzodiazepines has aggravated or 
caused his sleep apnea.  Rather, there is only one psychiatric 
treatment note of a discussion of potential worsening of sleep 
apnea.  In short, the examiner opined that there is "no evidence 
of any actual cause or aggravation of the veteran's sleep apnea 
through his use of benzo's which he periodically uses to treat 
his symptoms of PTSD."  In addition, the July 2006 examiner 
stated that he is unaware of any impact of Citalopram on sleep 
apnea.

This opinion is found to be highly probative evidence against the 
Veteran's claim for service connection for sleep apnea on a 
secondary basis.  It provides a detailed explanation and is 
clearly based on a review of the Veteran's history.

In January 2007, the Veteran's treating physician, Dr. "S.E.," 
submitted a letter to the RO.  He stated that the Veteran's 
anxiety symptoms and treatment has included a very long term use 
of benzodiazepines.  Dr. S.E. also stated that benzodiazepine 
medications may have the potential to aggravate obstructive sleep 
apnea, however attempts to taper or discontinue benzodiazepines 
with the Veteran have been unsuccessful.  He also indicated that 
the Veteran's psychiatric and sleep related disorders appear 
complicated and to some extent, inter-related.

This letter is marginally in favor of the Veteran's claim for 
service connection for sleep apnea as it suggests that the 
medications used to treat the Veteran's PTSD "may have the 
potential to aggravate" his sleep apnea.

In this regard, it is important to note that no one would suggest 
that medication used to treat PTSD could "never" cause a 
secondary problem to sleep apnea, therefore, saying that 
medication used to treatment PTSD "may" have the "potential" 
to aggravate sleep apnea says nothing of real probative value.  
The critical question is not whether one problem "may" have 
caused another problem, but if it is at least as likely as not 
caused or aggravated by medication used to treatment PTSD.  

Based on the conflicting opinions, the RO requested a medical 
opinion by a pulmonary specialist in May 2007.  The examiner 
stated that sleep apnea is caused by the functional anatomy of 
the airway, which is genetically determined and therefore, is 
unrelated in cause to medication or to the Veteran's PTSD.

The May 2007 examiner explained that benzodiazepines are used in 
the treatment of sleep apnea, sometimes for initiation of C-PAP 
therapy, to help the patient fall asleep and become more 
accustomed to the machine.  He stated that they "do not in and 
of themselves aggravate the cause or progress of sleep apnea."  
If a patient has untreated sleep apnea, and is naïve to 
benzodiazepines, then the use of them may initially, for a period 
of a week or two, cause the apneic spells to be longer than they 
otherwise would be.  

Again in December 2008, Dr. S.E. stated, in a submission to the 
RO, that "[a]lthough benzodiazepine medications are helpful for 
anxiety, these drugs are less desirable for use with co-morbid 
sleep apnea given their potential for pharyngeal muscle 
relaxation and aggravation of obstructive sleep apneas."  This 
statement is similar to the statement he provided in January 
2007.

Here, the Board finds that the opinions of two VA examiners, one 
a pulmonary specialist, who have determined that the Veteran's 
sleep apnea is not caused or aggravated by his service-connected 
PTSD or the medications taken to treat PTSD, outweigh the opinion 
of Dr. S.E.  The evidence, in this case, is not in equipoise and 
is against the Veteran's claim for service connection for sleep 
apnea as secondary to service-connected PTSD.

The Board notes the lay statements and testimony provided by the 
Veteran and his spouse, particularly during the hearing in 
October 2010.  Both have contended that the medication the 
Veteran uses to treat his PTSD symptoms have aggravated his sleep 
apnea.  Laypersons, such as the Veteran and his spouse, are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, the Veteran and his spouse's contentions regarding 
a relationship between his claimed disability and his service-
connected PTSD are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran and his spouse 
have not demonstrated any such expertise.  Hence, their 
contentions are not competent medical evidence of the cause of 
the claimed disability and are entitled to low probative value.

In any event, the lay opinions of the Veteran and his spouse are 
outweighed by the July 2006 and May 2007 VA examiners.

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for sleep apnea as 
secondary to service-connected PTSD, and his claim must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was mostly accomplished 
by way of letters from the RO to the Veteran dated in January 
2006 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Federal Circuit previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due account 
of rule of prejudicial error.  The Supreme Court, in essence, 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 U.S. 
1696 (2009).

Here, VA failed to inform the Veteran of the information and 
evidence necessary to substantiate the claim for service 
connection for sleep apnea as secondary to service-connected 
PTSD.  However, the Board finds that this notice error is not 
prejudicial to the Veteran and he has repeatedly expressed, in 
written submissions to the Board, as well as during the October 
2010 hearing, that his sleep apnea is aggravated or caused by his 
service-connected PTSD.  Indeed, based on the evidence of record, 
it is clear that the Veteran is fully aware of the requirements 
and evidence necessary to substantiate his claim on a secondary 
basis.  

In addition, the Veteran has been represented by the Veterans of 
Foreign Wars throughout the appeal process and that organization 
is presumed to have knowledge of the applicable criteria for 
establishing secondary service connection.  Thus, there is no 
prejudicial error toward the Veteran in deciding the case at this 
time.

In this case, during the Decision Review Officer (DRO) hearing in 
October 2008, the Veteran indicated that he was receiving Social 
Security benefits.  However, he also explained that the 
conditions for which he was receiving Social Security benefits 
were unrelated to sleep apnea and PTSD.  In this regard, the 
Board notes that the Federal Circuit has recently held that where 
VA has been informed that the Veteran is on SSA for an unrelated 
disability, VA's duty to assist does not require review of the 
entire SSA record.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir.) 
(Jan. 4, 2010).

The RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


